internal_revenue_service number release date index number ------------------------------ --------------------------------------------------- --------------------------- ------------------------ ------------------------------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-165082-03 date date - a b c ---------------------------------------------------------------------------------------------------- ------------------------ ----------------------------------------- ---------------------------------------------------------------------------------------------------- ------------------------ insurer ---------------------------------------------------------------------------------------------------- ------------------------ state ------ ------------- city dear -------------- correspondence submitted on behalf of a and c by their authorized representative requesting certain rulings under the internal_revenue_code this letter responds to a letter dated date and subsequent the information submitted states that a is the chamber of commerce for the greater city area a is classified as a tax exempt_organization under sec_501 b is the small_business division of a small_business members of a enrolled member firms purchase health care coverage through the b health program under the b health program each enrolled member firm sponsors and maintains its own group c is a state nonprofit corporation that is a taxable corporation for federal income plr-165082-03 health plan that provides health coverage to employees and retirees subscribers and to their spouses and dependents who with subscribers are covered persons tax purposes a is the sole voting member of c c provides certain administrative services in connection with the b health program and a number of other a and b sponsored benefit programs in connection with the b health program c provides premium billing services through a third party administrator provides premium collection and remittance services through a bank lock box program negotiates the structure and features of the b health program with insurer monitors the operations of the b health program provides educational materials and seminars concerning group health_insurance_coverage and responds to enrolled member firms that have questions about enrollment disenrollment premium levels and other matters concerning the b health program insurer is a non-life mutual health insurance_company incorporated under the laws of state insurer and a subsidiary sell group health insurance and hmo products to small_business members of a through the b health program in order to help hold down health insurance premium rates for the enrolled member firms insurer and c agreed to create a premium stabilization reserve under the b health program which will be known as the underwriting management fund umf initially the umf will be held by insurer and if there is a positive cash balance in the umf it will be transferred to a_trust trust created by an agreement between c and an independent corporate trustee and initially funded by c with a nominal amount c has the power to appoint members of the committee which may remove and replace the trustee and control the investments of trust the terms of trust are intended to protect the umf assets from the creditors of insurer and to assure that the umf assets will be used for their intended purpose the b health program uses a contract_year that begins on july and ends the following june contract_year each november insurer will determine whether it had an actual surplus or deficit from the b health program for the preceding contract_year if for any completed year insurer receives earned premiums for all enrolled member firms that result in a profit to insurer in excess of the excess will be transferred to the umf by insurer if insurer suffers a deficit ie does not earn a profit for a year the deficit amount reduces the umf balance and the amount of the deficit up to the amount in the umf is transferred from the umf to insurer so that insurer will have a profit for the deficit year under the terms of trust insurer which includes insurer’s subsidiary for trust purposes will transfer any positive balance in the umf to trust thereafter in each november when insurer and c have agreed on the final calculations to determine whether insurer had an actual surplus or deficit from the b health plan insurer will be obligated to transfer cash to trust equal to the positive adjustment to the umf ie the plr-165082-03 surplus plus interest and trust will be obligated to transfer cash to insurer equal to the negative adjustment to the umf ie the deficit plus interest c may annually elect to apply all or a portion of a positive adjustment amount with the balance then in the reserve to reduce standard insurance premium rates for the next contract_year if c makes the election to apply all or a portion of a positive adjustment amount to reduce the next contract year’s standard premiums one-twelfth of the elected amount is charged against the umf and transferred from trust to insurer each month during the next contract_year to the extent the umf and trust have a positive cash balance while insurer participates in the b health program the trust assets can only be used to reduce future insurance premiums charged to the enrolled member firms and to pay trust expenses upon termination of insurer’s participation in the b health program the trust assets may only be used for paying or reducing future health insurance premiums with other health insurance carriers operating including promotion and marketing activities wellness health and educational programs for the benefit of the health interests of the covered persons and paying trust expenses upon termination of the b health program under no circumstances will trust assets be paid to or controlled by any enrolled member firm the enrolled member firms have no control_over if to what extent and when the premium_adjustment mechanism will result in a cash payment by insurer to trust the investment of trust assets if to what extent when and how trust assets will be used and the terms of trust the enrolled member firms who cease participation in the b health program completely cease participation in the premium_adjustment mechanism without any claim to or interest in trust assets ruling sec_641 provides in general that the tax imposed by sec_1 shall apply to the taxable_income of estates or of any kind of property held in trust sec_671 provides that where it is specified in subpart e of part i of subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual sec_672 defines aadverse party for purposes of subpart e as any person having a substantial_beneficial_interest in the trust which would be adversely affected by the exercise or nonexercise of the power which he possesses respecting the trust a person having a general_power_of_appointment over the trust property shall be deemed to have a beneficial_interest in the trust plr-165082-03 person who is not an adverse_party sec_672 defines anonadverse party for purposes of subpart e as any sec_673 through specify the circumstances under which the grantor or a person other than the grantor is treated as the owner of a portion of a_trust sec_677 provides in general that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under ' whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor s spouse sec_1_671-2 of the income_tax regulations provides that for purposes sec_1_671-2 provides that a gratuitous transfer is any transfer other of part i of subchapter_j chapter a grantor includes any person to the extent such person either creates a_trust or directly or indirectly makes a gratuitous transfer within the meaning of ' e of property to a_trust for purposes of ' e the term property includes cash if a person creates or funds a_trust on behalf of another person both persons are treated as grantors of the trust however a person who creates a_trust but makes no gratuitous transfers to the trust is not treated as an owner of any portion of the trust under through or than a transfer for fair_market_value a transfer of property to a_trust may be considered a gratuitous transfer without regard to whether the transfer is treated as a gift_for gift_tax purposes sec_1_671-2 provides that for purposes of sec_1_671-2 a transfer is for fair_market_value only to the extent of the value of property received from the trust services rendered by the trust or the right to use property of the trust for purposes of this determination an interest in the trust is not property received from the trust partnership or corporation to a_trust and is for a business_purpose of the partnership or corporation the partnership or corporation will generally be treated as the grantor of the trust for example if a partnership makes a gratuitous transfer to a_trust in order to secure a legal_obligation of the partnership to a third party unrelated to the partnership the partnership will be treated as the grantor of the trust sec_1_677_a_-1 provides that under sec_677 the grantor is treated as the owner of a portion of a_trust if he has retained any interest which might without the approval or consent of an adverse_party enable him to have the income from that portion distributed to him at some time either actually or constructively sec_1_671-2 provides that if a gratuitous transfer is made by a revrul_85_13 1985_1_cb_184 provides that a grantor who is treated as the based solely on the facts and representations submitted we conclude that while plr-165082-03 owner of the entire trust under sec_671 is treated as the owner of the trust assets for federal_income_tax purposes therefore a transfer of assets between the grantor and the trust is not recognized as a sale_or_exchange insurer participates in the b health program it will be treated as a grantor and as the owner of the trust under sec_671 and sec_677 because insurer has made a gratuitous transfer to the trust for a business_purpose of insurer and the income of the trust may be in the discretion of c which is not an adverse_party distributed to insurer the insurer will include in calculating its taxable_income all of the income deductions and credits of the trust the trust’s receipt of contributions from the insurer will not result in gross_income to the trust we further rule that upon the termination of the b health program or insurer ceasing to participate in the b health program the trust will cease to be treated as a grantor_trust owned by insurer and will be treated as a taxable trust under sec_641 to which the insurer has transferred all of the assets of the trust the receipt of such assets will not result in any gross_income to the trust sec_61 provides that except as otherwise provided gross_income means the supreme court has construed the term income for purposes of sec_61 to ruling all income from whatever source derived include undeniable accessions to wealth clearly realized over which the taxpayers have complete dominion 348_us_426 to the recovery during the taxable_year of any amount deducted in any prior taxable_year to the extent such amount did not reduce the amount of tax_imposed_by_chapter_1 of the code sec_111 provides that gross_income does not include income attributable generally the tax_benefit_rule requires a taxpayer who received a tax_benefit from a deduction in an earlier year to recognize income in a later year if there occurs an event that is fundamentally inconsistent with the premise on which the deduction was initially based the term tax_benefit_rule encompasses two concepts an inclusionary part and an exclusionary part the inclusionary part has been developed in the courts and requires a taxpayer to include a previously deducted amount in the current year’s income when a fundamentally_inconsistent_event has occurred the exclusionary part is currently codified at sec_111 and permits a taxpayer to exclude an amount that did not previously provide a tax_benefit when it was deducted the tax_benefit_rule allays some of the inflexibilities of the annual accounting system under specific circumstances hillsboro national bank v commissioner and plr-165082-03 united_states v bliss dairy inc 460_us_370 its purpose is to approximate the results produced by a tax system based on transactional rather than annual accounting id pincite the tax_benefit_rule will cancel out an earlier deduction when the later event is fundamentally inconsistent with the premise on which the deduction was initially based even if there is no actual recovery_of funds id pincite- one must consider the facts and circumstances of each case in light of the purpose and function of the provisions granting the deductions id pincite although it is usually helpful to determine whether the later event would have foreclosed the deduction if it had occurred within the same tax_year that inquiry is not an exclusive test see 267_f3d_1344 fed cir in the present case the enrolled member firms are not required under the tax_benefit_rule to include in income the amounts previously deducted as health insurance premiums pursuant to their participation in the b health program first there is no recovery_of any portions of the previously paid premiums the terms of trust do not permit the refund or reversion of the previously paid premiums from trust assets to the enrolled member firms in later years moreover the enrolled member firms do not retain any right to direct payment of the trust assets to another or to amend the terms of the trust to have the trust assets converted to them the fact that insurer is obligated to pay cash to trust in certain circumstances and that the trust assets may be used to reduce future premium rates does not establish that the enrolled member firms will recover any portions of the health insurance premiums they paid in previous years rather the reduction in the premium amounts the enrolled member firms are to pay to insurer in the future years simply represents part of the parties’ agreement as to the proper adjustment of the future premium rates further neither insurer’s transfer of cash to trust nor the use of the trust assets for the purposes permitted by the trust agreement constitutes an event that is fundamentally inconsistent with the premise on which the deduction was originally taken the enrolled member firms pay annual health insurance premiums to insurer necessary to purchase coverage for the covered persons during the contract_year and take deductions for such payment as ordinary and necessary business_expenses under sec_162 payments from and to the trust in accordance with the terms of the trust agreement including the computation of premium rates for the next contract_year are not inconsistent with or unforeseen at the time of the earlier deduction they do not represent a return of previously deducted insurance premiums but rather these adjustments comprise a mechanism for determining and stabilizing premium rates in future contract years moreover if occurring during the same taxable_year as the premium deduction payments from and to the trust would not reduce or foreclose the deduction for the premiums_paid for that particular contract_year therefore neither insurer’s transfer of cash to trust nor the use of the trust assets for the purposes permitted by the trust agreement will cause the enrolled member firms to realize gross_income under the tax_benefit_rule we further conclude that the transfer of amounts by the insurer to trust and the sec_4976 imposes an excise_tax in the amount of percent of the amount plr-165082-03 use of trust assets pursuant to the trust agreement do not give the enrolled member firms accession to any portion of these amounts nor do the enrolled member firms have direct control_over these amounts by reason of their transfer or use in addition no part of the transferred amounts may be paid directly to the enrolled member firms as a refund of premiums consequently the amounts transferred by the insurer to trust and the use of trust assets pursuant to the trust agreement will not result in gross_income to the enrolled member firms under sec_61 ruling of any disqualified_benefit provided by any welfare_benefit_fund maintained by an employer sec_4976 provides that a disqualified_benefit includes any portion of a welfare_benefit_fund reverting to the benefit of the employer sec_4976 was enacted in the deficit_reduction_act_of_1984 in connection with technical corrections enacted in the legislative_history states a portion of a welfare_benefit_fund is not considered to revert to the benefit of the employer merely because it is applied in accordance with the plan to provide welfare benefits to employees or their beneficiaries h_r rep no 99th cong 1st sess c b vol pincite see also s rep no 99th cong 2d sess c b vol pincite employees and their beneficiaries upon termination of trust no assets will be paid to or controlled by any enrolled member firm thus under the terms of trust no trust assets will revert to any enrolled member firm and there is no disqualified_benefit as defined in sec_4976 therefore neither insurer’s transfer of cash to trust nor the use of trust assets for the purposes permitted in the trust agreement will result in an excise_tax under sec_4976 trust a welfare_benefit_fund provides benefits to enrolled member firms’ ruling sec_83 provides that the excess if any of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount if any paid for the property is includible in the gross_income of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture include an unfunded and unsecured promise to pay money or property in the future however the term property does include a beneficial_interest in assets including money transferred or set_aside from claims of the transferor’s creditors for example in a_trust or escrow account sec_1_83-3 provides that for purposes of sec_83 the term property does not sec_1_83-8 provides generally that sec_83 applies to a transfer to or from a plr-165082-03 nonqualified trust for the benefit of employees independent contractors or their beneficiaries to the extent such a transfer is subject_to sec_402 however sec_83 applies to the transfer only as provided for in sec_402 sec_402 provides that contributions made by an employer to an employees’ trust that is not exempt from tax under sec_501 are included in the employee’s gross_income in accordance with sec_83 except that the value of the employee’s interest in the trust is substituted for the fair_market_value of the property in applying sec_83 program and those benefits are otherwise excludible from the gross_income of subscribers eg under sec_105 or sec_106 contributions to trust are not includible in the gross_income of the subscribers if subscribers’ interests are limited to the payment of benefits under the b health sec_61 provides that gross_income means all income from whatever source in the present case the transfer of amounts by the insurer to trust and the use the supreme court has construed the term income for purposes of sec_61 to ruling derived include undeniable accessions to wealth clearly realized over which the taxpayers have complete dominion 348_us_426 of trust assets pursuant to the trust agreement neither give a or c accession to any portion of these amounts nor do a or c have direct control_over these amounts by reason of their transfer or use in addition no part of the transferred amounts may be paid directly to a or c as a refund of premiums consequently the amounts transferred by the insurer to trust and the use of trust assets pursuant to the trust agreement will not be gross_income pursuant to sec_61 to either a or c federal tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed concerning the tax consequences to any taxpayer upon the termination of the relationship between a and the enrolled member firms further no ruling is made or implied concerning the treatment of any person under subchapter_l of chapter of subtitle a regarding insurance_companies except as specifically set forth above no opinion is expressed concerning the this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is plr-165082-03 being sent to the authorized representative of a and c sincerely j thomas hines chief branch enclosures copy of this letter copy for sec_6110 purposes office of the associate chief_counsel passthroughs special industries
